Exhibit 10.5

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”) by and between Microtune, Inc., a
Delaware corporation (the “Company”), and Barry F. Koch (“Employee”), is made
contingent upon, and effective immediately prior to, the closing (the “Closing”)
of the proposed merger (the “Merger”) of a wholly-owned subsidiary of Zoran
Corporation (“Parent”) with the Company (the date of such Closing, the
“Effective Date”).

Effective immediately prior to the Closing, the parties hereby agree as follows:

1. Revocation of Existing Agreements. All existing agreements and arrangements
between the Company and Employee that provide for or relate to the payment of
cash or other benefits in the event of Employee’s termination of employment with
the Company or any of its Affiliates and/or in connection with a change in
control, including but not limited to the Amended and Restated Severance and
Change of Control Agreement by and between the Company and Employee dated as of
March 4, 2010, are hereby revoked and superseded by this Agreement.

2. Certain Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth below.

(a) “Affiliate” means each entity under common control with the Company and
which, together with the Company, is treated as a single employer under
Section 414(b) of the Code.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means the occurrence of any of the following events: (i) Employee is
determined by a court of law or pursuant to arbitration to have committed a
willful act of embezzlement, fraud or dishonesty which resulted in material
loss, material damage or material injury to the Company; (ii) Employee is
convicted of, or pleads nolo contendere to, a felony; or (iii) the failure of
Employee to resolve or otherwise cure any substantial violations of his
employment duties within 30 days after the provision of a written communication
from the Company to Employee that specifically sets forth the factual basis
supporting the Company’s belief that Employee has not substantially performed
his duties. However, Employee shall not be deemed to have been terminated for
Cause pursuant to Section 2(c)(i) or (iii) without (A) reasonable notice to
Employee setting forth the reasons for the Company’s intention to terminate for
Cause and (B) an opportunity for Employee, together with his counsel, if any, to
be heard before the Board.

(d) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(e) “Disability” means (i) Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) Employee is, by
reason of any medically determinable physical or mental

 

- 1 -



--------------------------------------------------------------------------------

impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

(f) “Good Reason” means, without the consent of Employee, the occurrence of any
of the following: (i) a reduction of Employee’s then-current base salary, other
than in connection with a Company-wide reduction that applies to all employees
who are similarly-situated to Employee, (ii) a requirement that Employee be
based at any office or location that is more than 50 miles from Employee’s
then-current primary work location (other than by reason of business-related
travel by Employee that is consistent with the travel obligations of similar
employees holding similar positions with similar responsibilities) or (iii) the
Company’s demotion of Employee which results in any reduction in Employee’s
grade level as in effect immediately following Closing under Parent’s
organization structure. In the case of Employee’s allegation of Good Reason,
(A) Employee shall provide notice to the Company of the event alleged to
constitute Good Reason within 90 days of the occurrence of such event, and
(B) the Company shall have the opportunity to remedy the alleged Good Reason
event within 30 days from receipt of notice of such allegation.

(g) “Section 409A” means Section 409A of the Code and guidance promulgated
thereunder.

(h) “Separation from Service” has the meaning set forth in Section 3.

3. Severance Benefits.

(a) Termination without Cause, for Good Reason or Due to Death or Disability.

(i) If (A) the Company terminates Employee’s employment with the Company or any
of its Affiliates for any reason other than for Cause, (B) Employee terminates
his employment with the Company or any of its Affiliates for Good Reason within
120 days of the initial existence of the circumstance giving rise to the Good
Reason, or (C) Employee’s employment with the Company or any of its Affiliates
is terminated due to his death or Disability, in any case, prior to the date
that is 12 calendar months following the Effective Date, the Company shall
provide the following severance benefits to Employee following his “separation
from service,” within the meaning of Section 409A, with the Company and/or such
Affiliate (“Separation from Service”), as applicable:

(1) Within 10 business days of Employee’s Separation from Service, the Company
will pay Employee a cash lump sum payment, which payment shall be made in U.S.
currency, in the amount of $504,973.

(2) On the first May 15th that occurs after the date of Employee’s Separation
from Service, the Company shall pay to Employee a cash lump-sum payment, which
payment shall be made in U.S. currency, in an amount equal to $73,000.

 

- 2 -



--------------------------------------------------------------------------------

(3) If Employee incurs a Separation from Service pursuant to this
Section 3(a)(i) prior to the date upon which the Company pays bonuses to
participants under its 2010 Incentive Compensation Program, on the date of such
payment Employee shall receive the same annual bonus that Employee would have
been entitled to receive under the program if Employee had remained employed on
such date.

(ii) If (A) the Company terminates Employee’s employment with the Company or any
of its Affiliates for any reason other than for Cause, (B) Employee terminates
his employment with the Company or any of its Affiliates for Good Reason within
120 days of the initial existence of the circumstance giving rise to the Good
Reason, or (C) Employee’s employment with the Company or any of its Affiliates
is terminated due to his death or Disability, in any case, at any time during
the period commencing on the date that is 12 calendar months following the
Effective Date and ending on the day immediately prior to the date that is 24
calendar months following the Effective Date, the Company shall provide the
following benefits to Employee following his Separation from Service, as
applicable:

(1) Within 10 business days of Employee’s Separation from Service, the Company
will pay Employee a cash lump sum payment, which payment shall be made in U.S.
currency, in the amount of $252,487.

(2) If Employee’s Separation from Service occurs during the period beginning on
December 15 and ending on May 15 (the “Protection Period”), the Company shall
pay to Employee a cash lump-sum payment, which payment shall be made in U.S.
currency, on the last day of the Protection Period in an amount equal to
$73,000.

(b) Other Terminations of Employment. In the event that Employee’s employment
with the Company or any of its Affiliates terminates for any reason other than
as described in Section 3(a), Employee shall not be entitled to receive any
severance benefits or other payments from the Company or any of its Affiliates
other than as required by applicable law. For the avoidance of doubt, Employee
shall make no claim for any compensation pursuant to this Agreement in the event
of his termination of employment with the Company or any of its Affiliates that
is not expressly described in this Section 3.

 

- 3 -



--------------------------------------------------------------------------------

4. Compliance with Section 409A. To the extent applicable, this Agreement is
intended to comply with Section 409A and shall be administered and construed in
a manner consistent with this intent. In furtherance of the foregoing,
notwithstanding anything herein to the contrary, if Employee is a “specified
employee” (determined by the Company in accordance with U.S. Treasury Regulation
section 1.409A-3(i)(2)) as of the date that Employee incurs a Separation from
Service and if any benefit to be provided under this Agreement cannot be paid or
provided in a manner otherwise provided herein without subjecting Employee to
additional tax, interest and/or penalties under Section 409A, then any such
benefit that is payable during the first 6 months following Employee’s
Separation from Service shall be paid to Employee in a cash lump payment to be
made on the first day of the seventh month following Employee’s Separation from
Service.

5. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the successors of the Company (including, without
limitation, the Parent).

6. Miscellaneous.

(a) Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing to both parties and shall be deemed given
on the date of delivery, if delivered, or three days after mailing, if mailed
first-class mail, postage prepaid, to the following addresses:

(i) If to Employee, at the address last provided by Employee to Company.

(ii) If to the Company, the following address, or to such other address as any
party hereto may designate by notice given as herein provided:

Microtune, Inc.

2201 10th Street

Plano, Texas 75074

Attention: General Counsel

(b) Withholding. All benefits that become payable pursuant to this Agreement
shall be subject to withholding for applicable taxes and as otherwise required
by law.

(c) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California as applied to
agreements made and performed in California by residents of California. For
purposes of litigating any dispute that arises with respect to this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of the County of San Francisco, California, or the federal courts of the United
States for the Northern District of California, and no other courts, regardless
of where this Agreement is executed and/or performed.

(d) Amendments. This Agreement shall not be changed or modified in whole or in
part except by an instrument in writing signed by each party hereto.

 

- 4 -



--------------------------------------------------------------------------------

(e) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

(f) Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

(g) Conflicting Terms. In the event that words or terms of this Agreement
conflict with the words or terms of any other agreement or contract, including,
without limitation, any stock plan, notice of grant, or restricted stock
purchase agreement or option agreement entered into in connection with the
employment of Employee by the Company, the interpretation of this Agreement
shall prevail.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  MICROTUNE, INC.   By:  

/s/ James A. Fontaine

  Name:    James A. Fontaine

  Title:   Chief Executive Officer

 

  EMPLOYEE  

/s/ Barry F. Koch

  Barry F. Koch

 

- 5 -